Order, Supreme Court, New York County (Richard Lowe, III, J.), entered August 26, 1999, which granted plaintiffs motion for summary judgment as to liability and set the matter down for an inquest as to damages, unanimously modified, on the law, to delete the direction that the matter be set down for an inquest and to direct a trial as to damages, and otherwise affirmed, without costs.
The motion court properly granted plaintiff’s motion for summary judgment as to liability since plaintiffs uncontroverted *437evidence demonstrated that defendants’ vehicle caused the accident at issue by going through a red light. However, the court erred in directing that the matter be placed on the inquest calendar. Defendants, never having had their answer struck and never having been precluded from presenting evidence at trial, were entitled to a jury trial on damages. Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.